Exhibit 10.2

FORM OF STOCK OPTION AGREEMENT

2004/2006 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT (this “Agreement”) is dated as of                     ,
            , between ENERSYS, a Delaware corporation (the “Company”), and the
individual identified on the signature page hereof (the “Participant”).

BACKGROUND

A. The Participant is currently an employee of the Company or one of its
Subsidiaries.

B. The Company desires to (i) provide the Participant with an incentive to
remain in the employ of the Company or one of its Subsidiaries, and
(ii) increase the Participant’s interest in the success of the Company by
granting to the Participant nonqualified stock options (the “Options”) to
purchase shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”).

C. The grant of the Options is (i) pursuant to the EnerSys [2004/2006] Equity
Incentive Plan (the “Plan”), (ii) subject to the terms and conditions of this
Agreement, and (iii) not employment compensation nor an employment right and is
at the sole discretion of the Company’s Compensation Committee.

AGREEMENT

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, the parties hereto, intending to be legally bound, agree as
follows:

1. Definitions; Incorporation of Plan Terms. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. This Agreement and the Options shall be subject to the Plan. The terms of
which are hereby incorporated herein by reference. If there is conflict or
inconsistency between the Plan and this Agreement, the Plan shall govern. The
Participant hereby acknowledges receipt of a copy of the Plan.

2. Restrictions on Transfer. Except as otherwise expressly provided in the Plan,
none of the Options may be sold, transferred, assigned, pledged, or otherwise
encumbered or disposed of (or made the subject of a derivative transaction) to
or with any third party otherwise than by will or the laws of descent and
distribution and the Options shall be exercisable during the Participant’s
lifetime only by the Participant.



--------------------------------------------------------------------------------

3. Grant of Options. The Participant is awarded the number of Options specified
on the signature page hereof, at the Option Price indicated thereon. The Options
are not intended to qualify as incentive stock options under Section 422 of the
Code. Each Option shall entitle the Participant to purchase, upon payment of the
applicable Option Price in any manner provided by the Plan, one share of Common
Stock. The shares of Common Stock issuable upon exercise of the Options are from
time to time referred to herein as the “Option Shares.” For purposes of the Plan
and this Agreement, the Date of Grant shall be as indicated on the signature
page hereof. The Options shall be exercisable as provided in this Agreement.

4. Terms and Conditions of Options. The Options evidenced by this Agreement are
subject to the following terms and conditions:

(a) Vesting. The Options shall vest and become exercisable as follows: 1/3 of
the Options shall vest and become exercisable on each of the first three
anniversaries of the Date of Grant unless previously vested or forfeited in
accordance with the Plan or this Agreement; provided, however, that upon a
Change in Control, or if the Participant’s employment terminates due to death,
Permanent Disability, or Retirement or the Participant terminates employment for
Good Reason or the Participant is terminated without Cause, the Options, to the
extent then unvested, shall immediately become vested and exercisable.
Notwithstanding the foregoing sentence, upon a Participant’s termination of
employment for any reason, the Compensation Committee, in its sole discretion
and subject to the approval of the approval of a majority of the disinterested
members of the Board of Directors, may waive any requirement for vesting then
remaining and permit, for a specified period of time, the exercise of the
Options prior to the satisfaction of such requirement. Any fractional Options
that would result from application of this Section 4(a) shall be aggregated and
shall vest on the first anniversary of the Date of Grant.

(b) Option Period. The Options shall expire (to the extent not previously
exercised or forfeited) on, and shall not be exercisable following, the tenth
anniversary of the Date of Grant. In addition, all Options shall be subject to
earlier expiration as provided herein or in the Plan. Upon termination of the
Participant’s employment with the Company or a Subsidiary for any reason (other
than termination for Cause or as a result of resignation without good reason),
the Participant may exercise the Options, to the extent then vested, at any time
until the earlier of (i) the 60th day following termination of employment and
(ii) the expiration date of the option specified in this Section 4(b); provided,
however, that if the Participant’s employment is terminated for Cause or the
Participant resigns without Good Reason, all of the Participant’s Options
(whether or not vested at the time of termination) shall, without any action on
the part of any Person, immediately expire and be canceled without payment
therefor. Except as provided in the second sentence of Section 4(a) hereof or in
the case of automatic vesting in connection with such termination event, upon
termination of the Participant’s employment with the Company or a Subsidiary for
any reason, all Options which have not theretofore vested shall, without any
action on the part of any Person, immediately expire and be canceled without any
payment therefor.



--------------------------------------------------------------------------------

(c) Notice of Exercise. Subject to Sections 4(d), 4(f), and 8(b) hereof, the
Participant may exercise any or all of the Options (to the extent vested and not
forfeited) by giving written notice to the Compensation Committee. The date of
exercise of an Option shall be the later of (i) the date on which the
Compensation Committee receives such written notice or (ii) the date on which
the conditions provided in Sections 4(d), 4(f), and 8(b) hereof are satisfied.

(d) Payment. At the time of any exercise, the Participant shall pay to the
Company the Option Price of the shares as to which this Option is being
exercised by delivery of consideration equal to the product of the Option Price
and the number of shares purchased, together with any amounts required to be
withheld for tax purposes under Section 17(c) of the Plan. Such consideration
must be paid before the Company will issue the shares being purchased and must
be in a form or a combination of forms acceptable to the Compensation Committee
for that purchase, which forms may (but are not required to) include (i) cash;
(ii) check or wire transfer; (iii) tendering (either actually or by attestation)
shares of Common Stock already owned by the Participant, provided that the
shares have been held for the minimum period required by applicable accounting
rules to avoid a charge to the Company’s earnings for financial reporting
purposes or were not acquired from the Company as compensation; (iv) to the
extent permitted by applicable law, Cashless Exercise; or (v) such other
consideration as the Compensation Committee may permit in its sole discretion;
provided, however, that any Participant may, at any time, exercise any Vested
Option (or portion thereof) owned by him pursuant to a Cashless Exercise without
any prior approval or consent of the Compensation Committee.

(e) Stockholder Rights. The Participant shall have no rights as a stockholder
with respect to any shares of Common Stock issuable upon exercise of the Options
until the Participant has made payment pursuant to Section 4(d) and a
certificate or certificates evidencing such shares shall have been issued to the
Participant, and no adjustment shall be made for dividends or distributions or
other rights in respect of any share for which the record date is prior to the
date upon which the Participant shall become the holder of record thereof.

(f) Limitation on Exercise. The Options shall not be exercisable unless the
offer and sale of the shares of Common Stock subject thereto have been
registered under the 1933 Act and qualified under applicable state “blue sky”
laws, or the Company has determined that an exemption from registration under
the 1933 Act and from qualification under such state “blue sky” laws is
available. The Company may require, as a condition to exercise of an Option,
that the Participant make certain representations and warranties as to the
Participant’s investment intent with respect to the Option Shares.

(g) Delivery of Certificate. As soon as practicable following the exercise of
any Options, a certificate evidencing the appropriate number of shares of Common
Stock issued in connection with such exercise shall be issued in the name of the
Participant.



--------------------------------------------------------------------------------

(h) Dividends and Distributions. Any shares of Common Stock or other securities
of the Company received by the Participant as a result of a stock dividend or
other distribution in respect of Option Shares shall be subject to the same
restrictions as such Option Shares, and all references to Option Shares
hereunder shall be deemed to include such shares of Common Stock or other
securities.

(i) Special Exercise Provisions. Notwithstanding anything to the contrary in the
Plan or in this Agreement, if the Participant is employed or resides in China or
Italy, then the Participant shall only exercise the Options granted hereunder
using the “Cashless Exercise” method as defined in the Plan and shall not have
the right to use any other method otherwise permitted under this Agreement.

5. Noncompetition. The Participant agrees with the Company that, for so long as
the Participant is employed by the Company or any of its Subsidiaries and
continuing for 12 months (or such longer period as may be provided in an
employment or similar agreement between the Participant and the Company or one
of its Subsidiaries) following a termination of such employment that occurs
after any of the Options have vested (whether or not such Options have been
exercised), the Participant will not, without the prior written consent of the
Company, directly or indirectly, and whether as principal or investor or as an
employee, officer, director, manager, partner, consultant, agent, or otherwise,
alone or in association with any other person, firm, corporation, or other
business organization, become involved in a Competing Business in any geographic
area in which the Company or any of its Subsidiaries has engaged during such
period in a Competing Business, or in which the Participant has knowledge of the
Company’s plans to engage in a Competing Business (including, without
limitation, any area in which any customer of the Company or any of its
Subsidiaries may be located); provided, however, that the provisions of this
Section 5 shall apply solely to those activities of a Competing Business, with
which the Participant was personally involved or for which the Participant was
responsible while employed by the Company or its Subsidiaries during the twelve
(12) month period preceding termination of the Participant’s employment.

6. Wrongful Solicitation. As a separate and independent covenant, the
Participant agrees with the Company that, for so long as the Participant is
employed by the Company or any of its Subsidiaries and continuing for 12 months
(or such longer period as may be provided in an employment or similar agreement
between the Participant and the Company or one of its Subsidiaries) following a
termination of such employment that occurs after any of the Options have vested
(whether or not such Options have been exercised), the Participant will not
engage in any Wrongful Solicitation.

7. Confidentiality; Specific Performance.

(a) The Participant agrees with the Company that the Participant will not at any
time, except in performance of the Participant’s obligations to the Company
hereunder or with the prior written consent of the Company, directly or
indirectly, reveal to any person, entity, or other organization (other than the
Company, or its employees,



--------------------------------------------------------------------------------

officers, directors, stockholders, or agents) or use for the Participant’s own
benefit any information deemed to be confidential by the Company or any of its
Affiliates (“Confidential Information”) relating to the assets, liabilities,
employees, goodwill, business, or affairs of the Company or any of its
Affiliates, including, without limitation, any information concerning past,
present, or prospective customers, manufacturing processes, marketing,
operating, or financial data, or other confidential information used by, or
useful to, the Company or any of its Affiliates and known (whether or not known
with the knowledge and permission of the Company or any of its Affiliates and
whether or not at any time prior to the Date of Grant developed, devised, or
otherwise created in whole or in part by the efforts of the Participant) to the
Participant by reason of the Participant’s employment with, equity holdings in,
or other association with the Company or any of its Affiliates. The Participant
further agrees that the Participant will retain all copies and extracts of any
written Confidential Information acquired or developed by the Participant during
any such employment, equity holding, or association in trust for the sole
benefit of the Company, its Affiliates, and their successors and assigns. The
Participant further agrees that the Participant will not, without the prior
written consent of the Company, remove or take from the Company’s or any of its
Affiliate’s premises (or if previously removed or taken, the Participant will
promptly return) any written Confidential Information or any copies or extracts
thereof. Upon the request and at the expense of the Company, the Participant
shall promptly make all disclosures, execute all instruments and papers, and
perform all acts reasonably necessary to vest and confirm in the Company and its
Affiliates, fully and completely, all rights created or contemplated by this
Section 7. The term “Confidential Information” shall not include information
that is or becomes generally available to the public other than as a result of a
disclosure by, or at the direction of, the Participant.

(b) The Participant agrees that upon termination of the Participant’s employment
with the Company or any Subsidiary for any reason, the Participant will return
to the Company immediately all memoranda, books, papers, plans, information,
letters and other data, and all copies thereof or therefrom, in any way
evidencing (in whole or in part) Confidential Information relating to the
business of the Company and its Subsidiaries and Affiliates. The Participant
further agrees that the Participant will not retain or use for the Participant’s
account at any time any trade names, trademark, or other proprietary business
designation used or owned in connection with the business of the Company or its
Subsidiaries or Affiliates.

(c) The Participant acknowledges and agrees that the Company’s remedies at law
for a breach or threatened breach of any of the provisions of this Section 7, or
Section 5 or 6 above, would be inadequate and, in recognition of this fact, the
Participant agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction, or any other
equitable remedy which may then be available.



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) No Rights to Grants or Continued Employment. The Participant acknowledges
that the Award granted under this Agreement is not employment compensation nor
is it an employment right, and is being granted at the sole discretion of the
Company’s Compensation Committee. The Participant shall not have any claim or
right to receive grants of Awards under the Plan. Neither the Plan or this
Agreement, nor any action taken or omitted to be taken hereunder or thereunder,
shall be deemed to create or confer on the Participant any right to be retained
as an employee of the Company or any Subsidiary or other Affiliate thereof, or
to interfere with or to limit in any way the right of the Company or any
Affiliate or Subsidiary thereof to terminate the employment of the Participant
at any time.

(b) Tax Withholding. This Section8(b) applies only to (i) all Participants who
are U.S. employees, and (ii) to those Participants who are employed by a
Subsidiary of the Company that is obligated under applicable local law to
withhold taxes with respect to the vesting or exercise of the Options. The
Company or a designated Subsidiary of the Company shall have the right, prior to
the delivery of any certificates evidencing shares of Common Stock to be issued
pursuant to this Agreement, to require the Participant to remit to the Company
or such Subsidiary any amount sufficient to satisfy any applicable (federal,
foreign, state, or local) tax withholding requirements. Prior to the Company’s
or the designated Subsidiary’s determination of such withholding liability, the
Participant may make an irrevocable election to satisfy, in whole or in part,
such obligation to remit taxes by directing the Company or such Subsidiary to
withhold shares of Common Stock that would otherwise be received by the
Participant. Such election may be denied by the Compensation Committee in its
discretion, or may be made subject to certain conditions specified by the
Compensation Committee. The Company or its designated Subsidiary shall also have
the right to deduct from all cash payments made pursuant to or in connection
with any Award any applicable federal, foreign, state, or local taxes required
to be withheld with respect to such payments.

(c) No Restriction on Right of Company to Effect Corporate Changes. Neither the
Plan nor this Agreement shall affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred, or prior preference stocks whose rights are superior to
or affect the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of the assets or business of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.



--------------------------------------------------------------------------------

9. Survival; Assignment

(a) All agreements, representations, and warranties made herein and in the
certificates delivered pursuant hereto shall survive the issuance to the
Participant of the Options and any Option Shares and shall continue in full
force and effect.

(b) The Company shall have the right to assign any of its rights and to delegate
any of its duties under this Agreement to any of its Affiliates.

10. Notices. All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the
Participant, to the Participant’s attention at the mailing address set forth at
the foot of this Agreement (or to such other address as the Participant shall
have specified to the Company in writing) and, if to the Company, to the
Company’s office at 2366 Bernville Road, Reading Pennsylvania, Attention:
General Counsel (or to such other address as the Company shall have specified to
the Participant in writing). All such notices shall be conclusively deemed to be
received and shall be effective, if sent by hand delivery, upon receipt, or if
sent by registered or certified mail, on the fifth day after the day on which
such notice is mailed.

11. Waiver. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

12. Entire Agreement; Governing Law; Language. This Agreement and the Plan and
the other related agreements expressly referred to herein set forth the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same agreement. The headings of sections and subsections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of this Agreement. This Agreement has been prepared in
English and in one or more other languages. If there is a discrepancy between or
among any of these versions, the English version shall prevail. Unless otherwise
restricted by applicable law, this Agreement may be executed electronically.
This Agreement shall be governed by, and construed in accordance with, the laws
of the Commonwealth of Pennsylvania, USA.



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE PARTICIPANT
UNLESS SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN THIRTY (30) DAYS
SUBSEQUENT TO THE DATE OF GRANT SET FORTH BELOW.

BY SIGNING THIS AGREEMENT, THE PARTICIPANT IS HEREBY CONSENTING TO THE
PROCESSING AND TRANSFER OF THE PARTICIPANT’S PERSONAL DATA BY THE COMPANY TO THE
EXTENT NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS
AGREEMENT.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has executed this Agreement, both as
of the day and year first above written.

 

ENERSYS By:  

 

Name:  

 

Title:  

 

 

PARTICIPANT

 

Name:

Address:

 

Date Of Grant:  

 

Number of Options:                                             Option
Price:    $                 